NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEAN PAUL LAUREN,                               No. 19-35003

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00062-BMM-JCL

 v.
                                                MEMORANDUM*
MONTANA STATE UNIVERSITY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Jean Paul Lauren appeals pro se from the district court’s summary judgment

and dismissal order in his action alleging claims under the Americans with

Disabilities Act (“ADA”), Racketeer Influenced and Corrupt Organizations Act

(“RICO”), and state law. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Puri v. Khalsa, 844 F.3d 1152, 1157 (9th Cir. 2017) (dismissal

for failure to state a claim); Guatay Christian Fellowship v. County of San Diego,

670 F.3d 957, 970 (9th Cir. 2011) (summary judgment). We affirm.

      The district court properly granted summary judgment on Lauren’s ADA

reasonable accommodation claim because Lauren failed to file his claim within the

applicable statute of limitations period. See Mont. Code Ann. § 49-2-501(4) (party

has, at most, 300 days to file a complaint alleging unlawful discrimination under

the Montana Human Rights Act); Pickern v. Holiday Quality Foods Inc., 293 F.3d

1133, 1137 n.2 (9th Cir. 2002) (for ADA claims, courts apply the statute of

limitations for the most analogous state law).

      The district court properly dismissed Lauren’s RICO and defamation claims

because Lauren failed to allege facts sufficient to state a plausible claim. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are construed liberally, plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Sanford v. MemberWorks, Inc., 625 F.3d 550, 557 (9th

Cir. 2010) (elements of a RICO claim); Lee v. Traxler, 384 P.3d 82, 86 (Mont.

2016) (elements of a defamation claim under Montana law).

      Denial of Lauren’s request for leave to amend his RICO and defamation

claims was not an abuse of discretion because amendment would have been futile.

See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth



                                           2                                     19-35003
standard of review and explaining that leave to amend may be denied if

amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    19-35003